SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2010 CCH II, LLC CCH IICapital Corp. (Exact name of registrants as specified in their charter) Delaware Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-111423 03-0511293 333-111423-01 13-4257703 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On April 30, 2010, Charter Communications, Inc., (the “Company”), the indirect parent company and manager of CCH II, LLC and CCH II Capital Corp., filed its Post-Confirmation Monthly Operating Report for the period January 1, 2010 - March 31, 2010 ("MOR") with the Bankruptcy Court. The MOR is available electronically on the Internet website of the Company's claims agent Kurtzman Carson Consultants, LLC, at www.kccllc.net/Charter, under the link "Monthly Operating Reports". Limitation on Incorporation by Reference In accordance with General Instruction B.2 of Form 8−K, the information in this Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCH II, LLC and CCH II Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCH II, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated:April 30, 2010 By:/s/ Kevin D. Howard Name:Kevin D. Howard Title: Senior Vice President - Finance, Controller and ChiefAccounting Officer CCH II CAPITAL CORP. Registrant Dated: April 30, 2010 By:/s/ Kevin D. Howard Name:Kevin D. Howard Title: Senior Vice President - Finance, Controller and ChiefAccounting Officer
